Exhibit 10.4

 

 

HUDSON GLOBAL, INC.

DIRECTOR DEFERRED SHARE PLAN

As Amended and Restated April 26, 2012

 

ARTICLE 1.

PURPOSE AND EFFECTIVE DATE

 

Section 1.1. Purpose. The purpose of the Hudson Global, Inc. Director Deferred
Share Plan is to advance the Company’s growth and success, and to advance the
interests of its shareholders, by attracting and retaining well-qualified
Outside Directors upon whose judgment the Company is largely dependent for the
successful conduct of its operations and by providing such individuals with
incentives to put forth maximum effort for the long-term success of the
Company’s business by aligning their interests more closely with the interests
of stockholders.

 

Section 1.2. Effective Date. The Plan became effective on January 29, 2008, and
the Plan was amended and restated effective April 26, 2012.

 

ARTICLE 2.

DEFINITIONS AND CONSTRUCTION

 

Section 2.1. Definitions. Wherever used in the Plan, the following terms shall
have the meanings set forth below and, when the meaning is intended, the initial
letter of the word is capitalized. Other capitalized terms used in this Plan,
but not defined below, have the meaning given in the Long Term Incentive Plan
for Share Units awarded prior to May 12, 2009 and

the 2009 Incentive Stock and Awards Plan for Share Units awarded on or after May
12, 2009.

 

(a) “2009 Incentive Stock and Awards Plan” means the Hudson Global, Inc. 2009
Incentive Stock and Awards Plan, as from time to time amended and in effect.

 

(b) “Affiliate” means each entity that is required to be included in the
Company’s controlled group of corporations within the meaning of Code
Section 414(b), or that is under common control with the Company within the
meaning of Code Section 414(c); provided that for purposes of determining
whether a Participant has incurred a Separation from Service, the phrase “at
least 50 percent” shall be used in place of the phrase “at least 80 percent” in
each place that phrase appears in the regulations issued thereunder.

 

(c) “Beneficiary” means the person or persons entitled to receive the interest
of a Participant in the event of the Participant’s death as provided in
Section 6.1(b).

 

1

 



 

(d) “Long Term Incentive Plan” means the Hudson Global, Inc. Long Term Incentive
Plan, as from time to time amended and in effect.

 

(e) “Outside Director” means a member of the Board who is not an officer or
employee of the Company or an Affiliate.

 

(f) “Participant” means each Outside Director who has a Retirement Account under
the Plan. Where the context so requires, a Participant also means a former
director who is entitled to a benefit under the Plan.

 

(g) “Plan” means the arrangement described herein, as from time to time amended
and in effect.

 

(h) “Retirement Account” means the record keeping account maintained to record
the interest of each Participant under the Plan.

 

(i) “Separation from Service” means a Participant’s cessation of service as a
Board member, for any reason, provided the cessation of service is a good-faith
and complete termination of the Participant’s relationship with the Company and
its Affiliates, within the meaning of Code Section 409A. If, at the time the
Participant’s service as a Board member ends, the Participant begins providing
services to the Company or an Affiliate as an employee, the Participant shall
not incur a Separation from Service under the terms of the Plan until the
Participant has a separation from service from the Company or an Affiliate as an
employee within the meaning of Code Section 409A.

 

(j) “Share Units” means the hypothetical shares of Common Stock that are
credited to the Participant’s Retirement Account in accordance with Article 5.

 

Section 2.2. Construction. Wherever any words are used in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used in the singular or the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. Titles of
articles and sections are for general information only, and the Plan is not to
be construed by reference to such items.

 

Section 2.3. Severability. In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the said illegal or invalid provision had not been included.

 

ARTICLE 3.

ADMINISTRATION

 

The Plan is considered an “Other Equity-Based Award” granted pursuant to
Section 9 of the Long Term Incentive Plan and an “Other Stock-Based Award”
granted pursuant to Section 12 of the 2009 Incentive Stock and Awards Plan.
Accordingly, the Plan is subject to all of the provisions of (i) the Long Term
Incentive Plan, including but not limited to, the administration provisions
thereof, for Share Units awarded prior to May 12, 2009 and (ii) the 2009
Incentive Stock and Awards Plan, including but not limited to, the
administration provisions thereof, for Share Units awarded on or after May 12,
2009.

 



2

 

 

ARTICLE 4.

PARTICIPATION

 

Each Outside Director on the effective date of the Plan shall automatically
become a Participant on the effective date. Each other Outside Director shall
automatically become a Participant on the date the individual is first elected
to become an Outside Director. Each Board member who is not an Outside Director
but later becomes an Outside Director (because such individual terminates
employment with the Company and its Affiliates but remains on the Board) shall
automatically become a Participant on the date such individual is first
considered an Outside Director.

 

ARTICLE 5.

RETIREMENT ACCOUNTS

 

Section 5.1. Credits to Retirement Account. Each Participant shall have a
Retirement Account established under this Plan on his behalf. A Participant’s
Retirement Account shall be credited with Share Units as follows:

 

(a) Annual Credit of Share Units. On the date of each annual meeting of the
Company’s stockholders, the Retirement Account of each Participant who is then
an Outside Director shall be credited with a number of Share Units as determined
by the Board. Share Units credited to a Participant’s Retirement Account under
this subsection (a) shall be 100% vested.

 

(b) Dividends. Whenever the Company declares a dividend on its shares of Common
Stock, in cash or in property, at a time when a Participant has Share Units
credited to his Retirement Account, a dividend equivalent award shall be made to
such Participant as of the date of payment of the dividend. The dividend
equivalent award for a Participant shall be determined by multiplying the Share
Units credited to the Participant’s Account as of the date the dividend is
declared by the amount or Fair Market Value of the dividend paid or distributed
on one share of Common Stock. The dividend equivalent award shall be credited to
the Participant’s Retirement Account by converting such award into additional
Share Units by dividing the amount of the dividend award by the Fair Market
Value of a share of Common Stock on the date the dividend is paid. Any other
provision of this Plan to the contrary notwithstanding, if a dividend is
declared on shares of Common Stock in the form of a right or rights to purchase
shares of capital stock of the Company or of any entity acquiring the Company,
such dividend equivalent award shall not be credited to the Participant’s
Retirement Account, but each Share Unit credited to a Participant’s Retirement
Account at the time such dividend is paid, and each Share Unit thereafter
credited to the Participant’s Retirement Account at a time when such rights are
attached to shares of Common Stock, shall thereafter be valued as of any point
in time on the basis of the aggregate of the then Fair Market Value of one share
of Common Stock plus the then Fair Market Value of such right or rights then or
previously attached to one share of Common Stock. Each additional Share Unit
credited pursuant to this subsection (c) shall be vested in the same time and
manner as the initial Share Unit to which it relates.

 

3

 



 

Section 5.2. Accounts are For Record Keeping Purposes Only. Retirement Accounts
and the record keeping procedures described herein serve solely as a device for
determining the amount of benefits accumulated by a Participant under the Plan,
and shall not constitute or imply an obligation on the part of the Company to
fund such benefits.

 

Section 5.3. No Shareholder Rights With Respect to Share Units. Participants
shall have no rights as a stockholder pertaining to Share Units credited to
their Retirement Accounts.

 

ARTICLE 6.

PAYMENT

 

Section 6.1. Distributions.

 

(a) Distributions at Separation from Service. Within ninety (90) days following
a Participant’s Separation from Service for any reason, the Participant (or his
Beneficiary, in the event of the Participant’s death prior to receipt of
payment), shall be entitled to a distribution of a number of whole shares of
Common Stock equal to the number of vested whole Share Units credited to the
Participant’s Retirement Account. Any vested fractional Share Unit shall be paid
in cash, based on the Fair Market Value of share as determined on the date
preceding the date payment is made.

 

(b) Beneficiary Designation. Each Participant may designate a Beneficiary in
such form and manner and within such time periods as the Committee may
prescribe. A Participant can change his beneficiary designation at any time,
provided that each beneficiary designation shall revoke the most recent
designation, and the last designation received by the Committee while the
Participant is alive shall be given effect. If a Participant designates a
Beneficiary without providing in the designation that the Beneficiary must be
living at the time of distribution, the designation shall vest in the
Beneficiary all of the distribution payable after the Participant’s death, and
any distribution remaining upon the Beneficiary’s death shall be made to the
Beneficiary’s estate. If there is no valid beneficiary designation in effect at
the time of the Participant’s death, if the Beneficiary does not survive the
Participant, or if the beneficiary designation provides that the Beneficiary
must be living at the time of distribution and such designated Beneficiary does
not survive to the distribution date, the Participant’s estate will be deemed
the Beneficiary and will be entitled to receive payment. If a Participant
designates his spouse as a Beneficiary, such beneficiary designation
automatically shall become null and void on the date the Committee receives
notice of the Participant’s divorce.

 



4

 

 

Section 6.2. Offset. The Company shall have the right to offset from any amount
payable hereunder any amount that the Participant owes to the Company or to any
Affiliate without the consent of the Participant (or his Beneficiary, in the
event of the Participant’s death).

 

Section 6.3. Additional Payment Provisions

 

  (a) Acceleration of Payment. Notwithstanding the foregoing:

 

  (1) If an amount deferred under this Plan is required to be included in income
under Code Section 409A prior to the date such amount is actually distributed, a
Participant shall receive a distribution, in a lump sum within ninety (90) days
after the date the Plan fails to meet the requirements of Code Section 409A, of
the amount required to be included in the Participant’s income as a result of
such failure.

 

  (2) If a vested amount under the Plan is required to be distributed in a lump
sum under a domestic relations order within the meaning of Code
Section 414(p)(1)(B), it may be distributed according to the terms of such
order, provided the Participant holds the Committee harmless with respect to
such distribution. The Plan shall not distribute amounts required to be
distributed under a domestic relations order other than in the limited
circumstance specifically stated herein.

 

  (b) Delay in Payment. Notwithstanding the foregoing:

 

  (1) If a distribution required under the terms of this Plan would jeopardize
the ability of the Company to continue as a going concern, the Company shall not
be required to make such distribution. Rather, the distribution shall be delayed
until the first date that making the distribution does not jeopardize the
ability of the Company to continue as a going concern. Any distribution delayed
under this provision shall be treated as made on the date specified under the
terms of this Plan.

 

  (2) If a distribution will violate the terms of Section 16(b) of the Exchange
Act or other Federal securities laws, or any other applicable law, then the
distribution shall be delayed until the earliest date on which making the
distribution will not violate such law.

 

ARTICLE 7.

TERMS AND CONDITIONS

 

Section 7.1. No Funding. No stock, cash or other property will be deliverable to
a Participant or his or her Beneficiary in respect of the Participant’s
Retirement Account until the date or dates identified pursuant to Article 6, and
all Retirement Accounts shall be reflected in one or more unfunded accounts
established for the Participant by the Company. Payment of the Company’s
obligation will be from general funds, and no special assets (stock, cash or
otherwise) have been or will be set aside as security for this obligation,
unless otherwise provided by the Committee. The right of a Participant or
Beneficiary to receive payments under this Plan is that of a general, unsecured
creditor of the Company, and the obligation of the Company to make payments
constitutes a mere promise by the Company to pay such benefits in the future.
Further, the arrangements contemplated by this Plan are intended to be unfunded
for tax purposes and for purposes of Title I of ERISA.

 

5

 



 

Section 7.2. No Transfers. Except as permitted by Section 6.1(b), a
Participant’s rights to payments under this Plan are not subject in any manner
to anticipation, alienation, sale, transfer, assignment, pledge, encumbrance by
a Participant or his Beneficiary, or garnishment by a Participant’s creditors or
the creditors of his or her beneficiaries, whether by operation of law or
otherwise, and any attempted sale, transfer, assignment, pledge, or encumbrance
with respect to such payment shall be null and void, and shall be without legal
effect and shall not be recognized by the Company.

 

Section 7.3. Retention as Director. Nothing contained in the Plan shall
interfere with or limit in any way the right of the shareholders of the Company
to remove any Director from the Board, nor confer upon any Director any right to
continue in the service of Company as a Director.

 

ARTICLE 8.

TERMINATION AND AMENDMENT OF PLAN

 

The Plan may be amended or terminated as provided in the 2009 Incentive Stock
and Awards Plan. Upon termination of the Plan, the Committee may authorize that
all Retirement Accounts be paid in a lump sum, including to a Participant that
has not yet experienced a Separation from Service, only in the circumstances
permitted by Code Section 409A.

 

 

 



6

 

